Appeal by defendant, as limited by his brief, from a sentence of the Supreme Court, Kings County (Krausman, J.), imposed October 28,1981, upon his conviction of robbery in the first degree, on a plea of guilty, the sentence being a prison term of from 6 to 12 years, upon his adjudication as a second violent felony offender. Sentence affirmed (see People v Balfour, 95 AD2d 812; People v Aiello, 93 AD2d 864; cf. People v Griffin, 97 AD2d 481). Titone, J. P., Lazer, O’Connor and Boyers, JJ., concur.